Citation Nr: 0534327	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) for 
additional disability in the left foot, claimed as secondary 
to surgery performed at Tripler Army Medical Center in 
February 1998.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in March 2004, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  However, in a 
signed statement received in November 2004, the veteran 
withdrew this request.


FINDINGS OF FACT

1.  In February 1998, the veteran underwent an excision of an 
exostosis of the plantar aspect of the left foot at Tripler 
Army Medical Center.

2.  The surgery performed at Tripler Army Medical Center in 
February 1998 was not furnished by a VA employee or in a 
Department facility.


CONCLUSION OF LAW

Compensation benefits for additional disability in the left 
foot, claimed as secondary to surgery performed at Tripler 
Army Medical Center in February 1998, are denied as a matter 
of law.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
statutes and regulations pertaining to eligibility for 
compensation benefits under 38 U.S.C.A. § 1151.

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wench v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).



Analysis

The veteran is seeking compensation benefits under 
38 U.S.C.A. § 1151 for disability incurred as a result of 
surgery performed on his left foot at Tripler Army Medical 
Center in February 1998.  Although the veteran acknowledges 
that this surgery was not performed at a VA facility or by VA 
personnel, the veteran contends that he should be entitled to 
benefits under 38 U.S.C.A. § 1151 because the surgery was 
arranged through a contractual agreement between VA and the 
Army facility.

At the outset of this discussion, the Board notes that there 
is medical evidence of record suggesting that the veteran did 
incur additional disability in his left foot as a result of 
surgical treatment received at Tripler Army Medical Center in 
February 1998.  In this regard, this Board notes a VA nursing 
note dated in July 1997, which shows that x-rays of the left 
foot had revealed the presence of a bone spur on the plantar 
surface of the fifth metatarsal.  It was noted that a 
podiatrist had recommended excision, and that the veteran was 
ready to be scheduled for surgery.

Thereafter, in February 1998, the veteran was admitted to 
Tripler Army Medical Center to undergo an excision of an 
exostosis on the plantar aspect of the left foot.  Following 
surgery, the wound was dressed with Xeroform, fluffs, sterile 
Kerlix, and an Ace wrap to hold the dressing intact and to 
provide compression against the wound.

A subsequent VA clinical note dated in June 1998 shows that 
the veteran was complaining of pain in his left foot.  It was 
noted that the veteran had apparently "suffered nerve 
damage" secondary to an Ace wrap of his left foot following 
surgery.  It was further noted that the area was recovering, 
but not as quickly as the veteran would like.

In a VA orthopedic note dated in April 2004, a VA examiner 
noted that the veteran had a history of left foot surgery 
several years ago to remove an osteocartilaginous exostosis.  
The examiner further noted that the postoperative dressings 
were apparently applied too tightly, which led to skin 
breakdown round the forefoot with loss of sensation in the 
foot.  Examination revealed that the veteran continued to 
experience sensory loss in a branch of the deep peroneal 
nerve between the first and second toes of the web space.

However, regardless of the medical evidence of record in this 
case, the Board need not resolve the issue of whether the 
February 1998 surgery caused additional disability in the 
veteran's left foot.  This is because the Board finds that 
the veteran's claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied for lack of 
legal entitlement.  In essence, the Board finds that the 
surgical treatment at issue in this case was not provided by 
a VA employee or in a VA facility as required under the 
provisions of 38 U.S.C.A. § 1151.

In this regard, the Board notes that compensation is awarded 
under the provisions of 38 U.S.C.A. § 1151 for a qualifying 
additional disability as if such disability were service-
connected if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of title 38.  38 U.S.C.A. 
§ 1151(a).

38 U.S.C.A. § 1701(3) defines the term "facilities of the 
Department" for the purposes of Chapter 17, and subsection 
(A) of that provision refers only to "facilities over which 
the Secretary has direct jurisdiction."  Thus, compensation 
under 38 U.S.C.A. § 1151 is specifically limited to hospital 
care, medical or surgical treatment, or examination furnished 
at "facilites over which the Secretary has direct 
jurisdiction," and does not extend to facilities identified 
under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which 
include Government facilities for which the Secretary 
contracts; and public or private facilities at which the 
Secretary provides recreational activities for patients 
received care under 38 U.S.C.A. § 1710.

Therefore, even though the surgical treatment provided at 
Tripler Army Medical Center in February 1998 was arranged 
through a contractual agreement between that facility and VA, 
treatment at a facility of this kind is one that is 
specifically not included under from consideration as a basis 
for awarding compensation benefits under the provisions of 
38 U.S.C.A. § 1151.

During the pendency of this appeal, VA promulgated final 
regulations to implement the current version of 38 U.S.C.A. § 
1151.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (to be codified 
at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363).  These 
rules became effective September 2, 2004.  The Board notes 
that the veteran was provided notice of the new regulations 
in the October 2004 supplemental statement of the case.  
Thus, the Board finds that it may proceed with consideration 
of the revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).

In this regard, the Board believes that its interpretation of 
38 U.S.C.A. § 1151 is consistent with the criteria set forth 
in the provisions of 38 C.F.R. § 3.361.  In particular, the 
Board notes that 38 C.F.R. § 3.361(f) specifically provides 
that compensation benefits are not payable for additional 
disability or death caused by hospital care or medical 
services furnished under a contract made under 38 U.S.C.A. 
§ 1703, nursing home care furnished under 38 U.S.C.A. § 1720, 
or hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.  As 
indicated under 38 C.F.R. § 3.361(e), compensation benefits 
are only payable for care rendered by a Department employee 
or in a Department facility over which the Secretary has 
direct jurisdiction.

The Board is cognizant that, when regulations change during 
the pendency of an appeal, the veteran is normally entitled 
to application of whichever version is more favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
see also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  
However, in this instance, the new regulatory provisions 
merely codify the criteria already present in the statute, 
and the discussion offered regarding those regulatory 
provisions is meant only to provide support for the Board's 
interpretation of the statute.  Thus, even absent the 
application of these new regulations, the Board believes that 
the denial of the veteran's claim is required under the 
criteria set forth in 38 U.S.C.A. § 1151.

In short, for the reasons and bases set forth above, the 
Board finds that compensation benefits are not available 
under 38 U.S.C.A. § 1151 for disability caused by hospital 
care, medical or surgical treatment, or examination furnished 
at a non-VA government facility through which VA contracts.  
The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the appellant's claim 
for entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 must be denied as a matter of law.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disability in the left foot, claimed as secondary to surgery 
performed at Tripler Army Medical Center in February 1998, is 
denied as a matter of law.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


